Cobb, J.
It was, upon the trial of an action upon a promissory note given for the purchase of a mule and on its face reserving in the seller the title to the property until paid for, erroneous to strike a plea alleging that the mule had died without any fault or negligence on the part of the defendant, and praying for a rescission of the contract of sale; there being no stipulation therein that the purchaser was to be liable in case the mule died. Civil Code, $ 3543. Judgment reversed.

All the Justices concurring.

Complaint. Before, Judge Reese. Taliaferro superior court. February term, 1898.
Horace M. Holden, for plaintiff in error.